Per Curiam:

The action is a companion case to the preceding one. (Reilly v. Knapp, ante p. 565.) Plaintiff seeks to compel the state auditor to issue a warrant for his salary as stenographer of the district court for'the twenty-second judicial district. He was appointed court stenographer in 1904 and has held the position under that appointment ever since; during all this time he has been a nephew of the judge of the district court. The auditor made no objection to the payment of his salary until July 1, 1919, but contends that section 2 of the appropriation act of that year (Laws 1919, ch. 1) disqualified plaintiff from holding the position. Under the decision in the preceding case, holding section 2 of the appropriation act of 1919 unconstitutional, the plaintiff is entitled to judgment.
The writ will issue.